Citation Nr: 0630961	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  98-19 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hepatitis B, 
including due to Agent Orange exposure.

2.  Entitlement to service connection for hepatitis C, 
including due to Agent Orange exposure.

3.  Entitlement to service connection for hypertension, 
including due to Agent Orange exposure and secondary to a 
service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from January 1970 to March 
1972, including service in Vietnam.

This matter initially came before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  In August 1998 and June 1999 rating 
decisions, the RO, among other things, denied service 
connection for diabetes and cardiovascular disease with 
hypertension, claimed as secondary to nicotine dependence.  
After the veteran testified at a December 1998 RO hearing, he 
withdrew his request for a Travel Board hearing and 
subsequently failed to appear for a videoconference hearing.  
The Board then denied the claim, the veteran appealed to the 
Court, and the Court in October 2001 vacated and remanded the 
Board's decision.  In July 2002, acting pursuant to 38 C.F.R. 
§ 19.9(a)(2), the Board ordered additional development.  
After that regulation was ruled invalid, see Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the Board in May 2003 remanded the 
claim to the RO for such development.  A subsequent, June 
2003 RO decision denied the veteran's claims for service 
connection for hepatitis B and C, including as due to Agent 
Orange exposure.

The Board addressed both claims in its November 2004 remand.  
It found that although a February 2004 rating decision 
granted service connection for diabetes and diabetic 
cardiovascular disease, the issue of service connection for 
hypertension remained in appellate status.  The Board 
remanded all of the claims for additional development, 
including new VA examinations as to the nature and etiology 
of all of the claimed disorders.  As explained below, the 
requested development has taken place, and the Board will 
therefore decide the claims.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).
FINDINGS OF FACT

1.  The preponderance of the evidence reflects that the 
veteran does not currently have hepatitis B.

2.  The preponderance of the competent evidence reflects that 
the veteran did not have hepatitis C in service, it did not 
arise for many years thereafter, and it is not otherwise 
related to military service or his presumed Agent Orange 
exposure.

3.  The preponderance of the competent evidence reflects that 
the veteran did not have hypertension in service, this 
disorder did not arise within the one-year presumptive period 
or for many years thereafter, it is not otherwise related to 
his military service or presumed Agent Orange exposure, and 
it is not related to or aggravated by a service-connected 
disorder.


CONCLUSIONS OF LAW

1.  Hepatitis B was not incurred in or aggravated by service 
or presumed Agent Orange exposure, and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2006); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

2.  Hepatitis C was not incurred in or aggravated by service 
or presumed Agent Orange exposure, and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2006).

3.  Hypertension was not incurred in or aggravated by service 
or presumed Agent Orange exposure, is neither proximately due 
to, the result of, or aggravated by a service-connected 
disorder, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 
439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims filed prior to its effective date but were finally 
decided thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed both the timing and content of the VCAA's notice 
requirements.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Court 
in Pelegrini also held that VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-121.  See also Mayfield, 19 Vet. App. 103, 110 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  VCAA notification need not be contained in a single 
communication and the law and regulations are silent as to 
the format to be used.  Mayfield, 444 F.3d at 1333.

Here, the RO did not provide VCAA notification prior to its 
adjudication of the claim involving service connection for 
hypertension prior to its initial adjudication of that claim, 
nor could it have as the VCAA had not yet been enacted at the 
time of those August 1998 and June 1999 decisions.  The RO 
did provide such notification regarding the hepatitis claims 
in its June 2003 VCAA letter prior to adjudicating the claims 
in July 2003.  The RO also provided VCAA notification 
regarding the hypertension related claim in its July 2003 
VCAA letter.  In any event, VCAA-related timing errors were 
cured when the Board remanded the claims and the Appeals 
Management Center (AMC) provided new VCAA notification in its 
January 2006 letter prior to readjudicating the claims in its 
May 2006 SSOC.  

The June 2003, July 2003 and post-Board remand January 2006 
VCAA letters met the VCAA's requirements regarding the 
content of notification.  In them, the RO and the AMC noted 
the relevant disabiities for which service connection was 
being claimed and explained how to establish service 
connection on a direct and presumptive basis.  The RO and AMC 
also explained that additional evidence was needed, its duty 
to assist the veteran in obtaining this evidence, and the 
respective responsibilities of VA and the veteran in 
obtaining additional Federal and non-Federal evidence.  The 
RO also wrote on page 1 of its July 2003 letter regarding the 
hypertension-related claim, "If there is any other evidence 
or information that you think will support your claim, please 
let us know," and the RO and the AMC indicated in the other 
letters that the veteran should provide relevant information 
regarding his hepatitis claims, even though it did not use 
those precise words or a similar formulation.  See VAOPGCPREC 
7-2004, at 3 (July 16, 2004) (VCAA notification not required 
to include "magic words" to comply with fourth element of 
VCAA notification).

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Id. at 
484.  The Court held that upon receipt of an application for 
a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Such notice was provided as part of 
the May 2006 SSOC.  See Prickett v. Nicholson, No. 04-0140, 
slip op. at 7-9 (U.S. Vet. App. September 11, 2006) 
(information in and readjudication by SSOC are relevant to 
compliance with VCAA where initial VCAA letter satisfied 
notice requirements).

Moreover, VA has obtained all identified medical records and 
there is no indication that any other records exist that 
should be requested, or that any pertinent evidence was not 
received.  In addition, the veteran indicated in a March 2004 
statement in support of claim (VA Form 21-4138) that he had 
no other evidence he wished to submit.  Further, the Board's 
November 2004 remand ordered additional VA examinations 
addressing the relevant etiological issues and those 
examinations took place in January 2006.  VA thus complied 
with the VCAA's duty to assist provisions and their 
implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.

For veterans such as this one who served in Vietnam, certain 
listed diseases are presumptively service-connected as being 
due to Agent Orange exposure.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2006).  However, 
neither hepatitis nor hypertension is among the diseases so 
listed, so the veteran is not entitled to presumptive service 
connection for these disabilities based on Agent Orange 
exposure.  38 U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. 
§ 3.309(e) (2006).  Nevertheless, nothing in 38 U.S.C.A. 
§ 1116 (West 2002) prevents a veteran from establishing that 
Agent Orange or anything else in service caused his 
particular disabilities.  38 U.S.C.A. § 1113 (West 2002); 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994); EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991).  The Board will 
therefore address the veteran's claims under general service 
connection principles.

There are two, alternative ways to establish service 
connection.  Rose v. West, 11 Vet. App. 169, at 171-172 
(1998).  One is to "show (1) a current disability; (2) an 
in-service precipitating disease, injury or event; and (3) 
nexus between the current disability and the in-service 
events."  Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005).  See also 
38 C.F.R. § 3.303(d) (2006) (service connection may be 
granted when all of the evidence, including that pertinent to 
service, indicates that a disease diagnosed after discharge 
was incurred in service).  The second way to establish 
service connection is to show that the veteran had a chronic 
disorder in service and that the veteran currently has the 
same disorder, or that a disorder manifested itself during 
service and was not identified until later but there was 
continuity of symptomatology related to the current disorder 
after service.  Rose v. West, 11 Vet. App. at 170, 171-172 
(citing 38 C.F.R. § 3.303(b) (2006)).

Service connection may also be granted for a disability that 
is proximately due to or the result of an already service-
connected condition.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. §§ 3.303(a), 3.310(a) (2006).  Where a veteran's 
service-connected disability aggravates, but is not the 
proximate cause of, a non-service-connected disability, 
service connection may be granted for that increment in 
severity of the non-service-connected disability attributable 
to the service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439, 445, 448 (1995).

In all of the above circumstances, evidence of current 
disability is one of the fundamental requirements for a grant 
of service connection. See, e.g., Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

As to the veteran's hepatitis B, the March 2005 VA examiner 
did not diagnose the veteran with this disability, and the 
same physician stated in January 2006 that the veteran does 
not currently have hepatitis B.  This conclusion is supported 
by prior medical records such as the September 2003 VA lab 
studies that were negative for hepatitis B.  Therefore, as 
the preponderance of the evidence reflects that the veteran 
does not currently have hepatitis B, the benefit-of-the-doubt 
doctrine is therefore not for application, and the claim for 
service connection for hepatitis B must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996); Brammer v. 
Derwinski, 3 Vet. App. at 225.

As to hepatitis C, the evidence reflects that the veteran 
does have this disorder.  However, there are no notations of 
complaint of or treatment for hepatitis C or liver-related 
problems in the service medical records (SMRs) and the 
February 1972 separation examination indicated that all 
systems including the endocrine system were normal.  The 
veteran thus did not have hepatitis in service. There is also 
no evidence of continuity of symptomatology, as the first 
sign of liver problems appears to be an August 1982 elevated 
liver enzyme SGOT, and the first diagnosis of hepatitis C 
appears to be between April 1992 and April 1993.

In addition, there is no evidence that the veteran's 
hepatitis C is otherwise related to service, as the March 
2005 VA examination report and January 2006 follow-up opinion 
indicate based on examination and review of the claims file 
that this disorder is not due to the veteran's military 
service or Agent Orange exposure.  The VA physician noted the 
absence of hepatitis type symptoms in service, and stated 
that the veteran's allegation of possible contraction of 
hepatitis from a fellow soldier near him was undercut by the 
veteran's denial of any blood or body fluid contact with this 
individual.  There is no opinion contrary to that of the VA 
physician in the evidence of record and to the extent that 
the veteran claims such a relationship, he is not competent 
to opine on this etiological question.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995).  It is also noted that the veteran 
underwent a drug rehabilitation program during service, the 
February 1972 report of medical history indicates that he 
used heroin in pill form, and post-service clinical records 
indicate that it was reported in September 1980 he was 
employed as a nurses' aide.

Thus, the preponderance of the competent evidence reflects 
that the veteran did not have hepatitis C in service, it did 
not arise for many years thereafter, and it is not otherwise 
related to military service or his presumed Agent Orange 
exposure.  The benefit-of-the-doubt doctrine is therefore not 
for application, and the claim for service connection for 
hepatitis C must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006); Alemany v. Brown, 9 
Vet. App. at 519-20.

As to hypertension, there are no notations of complaints of 
or treatment for hypertension-related symptoms in the SMRs, 
and the heart and vascular systems were normal at the 
February 1972 separation examination, with a blood pressure 
reading of 120/72.  See 38 C.F.R. § 4.104, Diagnostic Code 
7101, Note 1 (2006) (defining hypertension for purposes of 
that section as diastolic blood pressure predominantly 90 mm. 
or greater and isolated systolic hypertension as systolic 
blood pressure predominantly 160 mm. or greater with 
diastolic blood pressure of less than 90mm).  There is also 
no evidence of hypertension for many years after service, and 
the veteran himself stated at the March 2005 VA examination 
that he was first diagnosed with hypertension in 1991.  Thus, 
it was noted to have existed prior to the onset of some of 
the subsequently diagnosed disorders that have been service 
connected.  

The veteran thus did not have hypertension in service or 
continuity of symptomatology after service.  In addition, the 
veteran's blood pressure was 138/78 at the March 2005 VA 
examination.  While the VA examiner diagnosed him with 
essential hypertension, the examiner also indicated that this 
was neither caused nor aggravated by any service-connected 
disability nor resulted from Agent Orange or service, and 
reiterated these findings in January 2006.  There are no 
contrary medical opinions in the record, and, as noted, the 
veteran is not competent to opine on this etiological 
question.  Cromley v. Brown, 7 Vet. App. at 379.  Moreover, 
although hypertension is a chronic disease listed in 
38 C.F.R. § 3.309(a) (2006), the veteran may not be granted 
service connection for this disorder on a presumptive basis 
because it did not arise within the one-year time period 
after separation specified in 38 C.F.R. § 3.307(a)(3) (2006).

Thus, the preponderance of the evidence reflects that the 
veteran did not have hypertension in service, this disorder 
did not arise within the one-year presumptive period or for 
many years thereafter, it is not otherwise related to his 
military service or presumed Agent Orange exposure, and it is 
neither proximately due to, the result of, or aggravated by a 
service-connected disorder.  The benefit-of-the-doubt 
doctrine is therefore not for application, and the claim for 
service connection for hypertension must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); 
Alemany v. Brown, 9 Vet. App. at 519-20.


ORDER

The claim for service connection for hepatitis B, including 
due to Agent Orange exposure, is denied.

The claim for service connection for hepatitis C, including 
due to Agent Orange exposure, is denied.

The claim for service connection for hypertension, including 
due to Agent Orange exposure and secondary to a service-
connected disability, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


